El Juez Asociado Señob. Texidor,
emitió la opinión del tribunal.
Se trata de dos apelaciones sobre una misma sentencia. El demandante reclamó de la demandada la suma de $2,636.80 como principal e intereses de cierta alegada deuda, intereses a partir de la fecha de la interposición de la demanda y las costas del juicio. La demandada negó la reclamación y a su vez contrademandó reclamando del demandante $621.28, intereses y costas. La corte dictó sentencia condenando a la demandada a pagar al demandante $1,778.72 y los inte-reses legales a partir de la fecha de la interposición de la demanda, sin especial condenación de costas, explicando que dicha suma era la resultante de dos años de sueldo a razón de cien dólares mensuales o sean $2,400 que la demandada debía al demandante, menos $621.28 que el demandante a su vez debía a la demandada.
El demandante y la demandada apelaron de la parte de la sentencia que les perjudicaba, tramjitándose sus apela-ciones separadamente y celebrándose las vistas de los re-cursos en distintas fechas. Eso no obstante, estudiaremos las cuestiones suscitadas en una sola opinión.
En la demanda se alegó, en resumen, que por escritura pública de 5 de abril de 1922, la demandada, una sociedad de la cual era socio gestor Victoriano Alvarez, arrendó los servicios del demandante nombrándole su apoderado para representar a la sociedad en cuantos contratos, actos y nego-cios pudiera la misma intervenir, asignándole por honorarios como tal apoderado la suma de cien dólares mensuales; que el demandante prestó sus servicios como tal apoderado a la demandada desde su nombramiento hasta el 5 de abril de 1924 en que cesó en su cargo; que la demandada no ha pagado al demandante el sueldo devengado que asciende, en *908junto, a $2,400 con más $236.80 de intereses a la fecha de la interposición de la demanda.
Contestó la demandada alegando, en resumen, que la es-critura de 5 de abril de 1922 fué otorgada, que arrendó los servicios del demandante como empleado, y que luego lo nombró su apoderado, pero que no es cierto que conviniera con él en pagarle cien pesos mensuales solamente como apoderado; que el salario de cien pesos mensuales asignado al demandante, lo fue por sus servicios como empleado general; que el demandante no prestó servicios como apo-derado desde el 5 de abril, 1922, basta el 5 de abril, 1924, y sí como empleado; que pagó al demandante $2,600 por concepto de sus sueldos a razón de cien dólares mensuales como empleado desde febrero 1, 1922, basta mayo 31, 1924, y que no es cierto que deba al demandante la suma que le reclama, siendo la verdad que pagó al demandante todo lo que le debía por todos conceptos.
Como defensa especial y reconvención alegó la deman-dada, en resumen, que más o menos el 31 de enero, 1922, la demandada contrató al demandante como empleado general de su comercio con un sueldo mensual de cien dólares que le sería abonado a fin de cada año y contra el cual el de-mandante podría ir tomando sumas parciales; que allá por abril, 1922, el socio gestor de la demandada Victoriano Alvarez, tuvo que ausentarse de Puerto Eico para hacer! compras en los Estados Unidos y en 5 de abril, 1922, otorgó poder a favor de sus empleados Eduardo Alvarez y Jorge Sarria, para que durante la ausencia del gestor pudieran representar a la sociedad; que el demandante Sarria nunca aceptó el poder; que Alvarez, socio gestor, estuvo ausente menos de un mes; que de acuerdo con el contrato de arren-damiento de servicios celebrado, el demandante tomó en diferentes partidas que se cargó a su cuenta desde febrero 1°., 1922 basta diciembre 31, 1922, la suma de $1,377.03, abo-nándose él mismo la suma de $1,100 por once meses de ser-*909vicios a razón de cien dólares mensuales, quedando a deber $277.03; que de acuerdo con el mismo contrato de arrenda-miento de servicios, tomó diferentes partidas que él mismo se cargó a su cuenta desde enero 1°., 1923, hasta diciembre 31, 1923, formando un total de $1,433.68, abonándose él mismo $1,200 por salarios de doce meses y quedando a deber $233.68; que igual sucedió hasta el 31 de marzo, 1924, en que cesó como empleado de- la demandada, ésta encontró que había dejado de cargarse dos partidas de $23.77 y $24.15, formando todo un total de $621.28 que el demandante adeuda a la demandada y que ni él ni ninguna otra persona le han pagado no obstante las gestiones que ha hecho para su cobro.
El demandante contestó la eontrademanda alegando, en resumen, que no exponía hechos suficientes en oposición ni como causa de acción y negando los hechos expuestos en la misma. Como defensas especiales, que el 31 de enero, 1922, fué empleado como tenedor de libros y corresponsal por la demandada con un sueldo mensual de cien dólares en dicho año y de ciento veinticinco en los sucesivos, que le sería abonado al final de cada año pudiendo tomar cantidades par-ciales a cuenta; que en dicho cargo cesó el 31 de marzo, 1924; que al cesar, su cuenta de sueldos como corresponsal y tenedor de libros fué saldada de conformidad “pues si es verdad que quedó un saldo en contra de este demandante, el mismo fué saldado por la demandada como una bonificación”, y que el sueldo que tenía como apoderado era separado y se le asignó en la escritura de 5 de abril de 1922.
Fué el pleito a juicio. La prueba del demandante con-sistió :
Io. En la escritura de mandato de abril 5, 1922. Se' otorgó ante el notario Crespo Jr. Compareció Victoriano Alvarez y como socio gestor de V. Alvarez & Co., otorgó poder mercantil a favor de Jorge Sarria y Eduardo Alvarez, “para que mancomunada y solidariamente represente a la sociedad en todos los asuntos a que la misma se dedica.” *910Contiene facnltades detalladas y al final nn párrafo que dice : “Así lo otorga, antes haciendo constar que el Sr. Sarria devengará por honorarios la suma de cien dólares mensuales, por sus servicios como tal apoderado”;
2o. Otra escritura por virtud de la cual se revocó el poder a Eduardo Alvarez, y
3o. Declaración del demandante. Dijo, en resumen, que su ocupación era la de tenedor de libros; que como tal y corresponsal entró en relaciones con la demandada el Io. de febrero, 1922, ganando cien pesos mensuales el primer año y ciento veinticinco el segundo; que con posterioridad fué nombrado apoderado de la casa con un salario de cien dó-lares mensuales; que su trabajo se aumentó con el nombra-miento de apoderado; que no le han pagado sus sueldos de apoderado.
Contestando a la demandada: que sus funciones eran llevar la contabilidad y la correspondencia; que nada tenía que ver con la mercancía; que no extendía cheques; que no hacía pagos. Beatifica y dice: “Ahora recuerdo que a los pocos días de entrar el gestor se dirigió a los bancos auto-rizando mi firma para los cheques”; que autorizó cheques antes de habérsele otorgado el poder; que le pagaron su sueldo de cien pesos durante el primer año, no el de ciento veinticinco durante el segundo; que no tiene constancia escrita referente a su sueldo, que eso no se acostumbra en el comercio; que el primer año él mismo se abonó su sueldo, el segundo porque se trajeron los libros a San Juan; que él hacía los balances de números cada treinta días, recor-dando haberlos hecho hasta noviembre 1923; que hacía los abonos de sueldos en los libros bajo la inspección del gestor; que no se abonó la cantidad que dice se le debe “porque precisamente en 1922 al practicarse el balance final en el momento de hacer todos los abonos de sueldos de empleados, como las operaciones se hacían estando el gestor presente, en el momento de yo tratar de hacer los abonos de mi sueldo *911de apoderado él me dijo que el balance no babía sido sufi-cientemente grande y que dejara el abono de ese sueldo para el año siguiente. Yo protesté porque eso era en contra de mis intereses y me dijo que eso era legal porque al año siguiente lo tendría; que él quería que el balance de ese año apareciera lo suficientemente bueno, y si sacaba $900 más que tenía que sacar por mi sueldo de apoderado rebaja en $900 el balance, y yo protesté, pero él insistió dándome a entender que me amenazaba con despedirme de la casa si no lo complacía, y ante esa perspectiva de perder la coloca-ción yo accedí a sus deseos;” que es cuñado de Marcelino Pórtela, comanditario de la casa; que'bacía absolutamente todo como apoderado; que antes del poder no bacía lo mismo, salvo que el gestor le mandara a bacer algo; que como apoderado bacía empréstitos, libraba, endosaba, acep-taba letras de cambio, vendía mercancía, cobraba, bacía facturas; recogía mercancías de la aduana, firmaba conoci-mientos de embarque, extraía dinero de los bancos y lo de-positaba; que cesó como apoderado el 5 de abril, 1924, que pidió cinco días de licencia porque se fué de la casa el 31 de marzo; que bacía gestiones para cobrar directamente con el gestor; que nunca le escribió.
Esa fué toda la prueba del demandante. La demandada comenzó llamando a declarar otra vez al demandante quien reconoció como suyas las firmas de varios cheques y docu-mentos que se le presentaron. Se le pidió que reconociera cierto documento en maquinilla con una nota manuscrita. Primero dijo'que no podía reconocerlo. Cuando se le llamó la atención a la parte manuscrita, ocurrió lo que sigue:
“A. — Haga el favor de ver Si Ud. conoce esa letra. — T.—No la conozco. — Dte.—Nosotros solicitamos de la corte que indique al tes-tigo que puede leer el documento y contestar después. — Juez.—El tes-tigo puede tomar todo el tiempo que necesite para leer el papel y entonces contestar. — T.—Se parece a mi letra, pero como no está fir-mado. — A.—Ud. no recuerda baber escrito eso? — T.—No tiene fecba ni firma. — A.—Ud. podría afirmar' que no lo ba escrito ? — T.—No sé. *912Si viera mi firma 'sí. — A.—Pero el contenido de esa carta TJd. no re-cuerda haberlo escrito ? — T.—No recuerdo. Si viera la fecha ... — A. — Pero por los detalles de la carta Ud. no puede recordar el in-cidente —Dte.—Que se limite a preguntar si conoce la letra o no.— Juez. — En cuanto al contenido del documento la corte no admite nin-guna pregunta porque el documento no está como prueba todavía.— Ddo. — To no he presentado el documento. Si él reconoce esa letra como la suya. — T.—Es que no está firmado. Yo no puedo recono-cer sin mi firma.— (Ddo.) Abog. — No le pregunto sobre su firma; le pregunto si reconoce la letra como suya. — Juez.—El testigo está obligado a contestar la pregunta que se le hace. Si no es su letra Ud. debe declarar en ese sentido, si no recuerda lo puede decir, y si no está seguro de si es su letra o no también. — T.—Yo contesté oue no puedo precisar si es la mía; se parece a la mía, pero como no tiene firma yo no puedo garantizar sin mi firma. Se parece a mi letra.”
Luego identificó ciertos vales de mercaderías como fir-mados por él y reconoció su letra en el libro diario de la casa hasta diciembre 31, 1923, página 69 basta 271. En-tonces se ofreció el libro como prueba como el libro diario de A. Alvarez y Go. y ocurrió lo que sigue:
“A. — Busque la página 202 de ese Diario. Aparece algún asien-to en esa página referente a abonos de Jorge Sarria? — -T.—Sí, señor. —A.—Qué cantidad aparece abonada? — T.—$1,100.00.—A.—Por qué concepto? — T.—No dice el concepto. Dice: ‘Abonamos por 11 me-ses de sueldo.’ — A.—De quién es esa letra? — T.—De un servidor. Eso está íntimamente relacionado con mi declaración cuando la oposición del ge'stor? — Yo traté de abonarme y él se opuso.”
Finalmente el testigo fué interrogado por el juez y .por su propio abogado, terminando su declaración así:
”J. — El sueldo que tenía como tenedor de libros cuál era? — T.— $100.00 el primer año y $125.00 el segundo. — J.—Ud. tenía un suel-do de $100.00 mensuales? — T.—Sí, señor. — J.—Y Ud. lo cobró? — T.— Tomando cantidades parciales. — J.—Y el sueldo de apoderado era?-— T. — Otros $100.00. — J.—Qué?—T.—En igual forma; se me ofrecieron $1,200.00 al año para tomarlos en cantidades parciales. Si necesitaba 8 o 10 peso's semanales los tomaba y los cargaba, esperando a fin de año, y ahí fué el disgusto con el Sr. Victoriano cuando llegó el mo-mento de abonar el sueldo. — J.—Al ser nombrado Ud. apoderado con-*913tinuó en sus otras funciones en la casa? — T.—Sí, señor, tenedor de libros y corresponsal. — J.—Continuó siéndolo a la vez? — T.—Sí, se-ñor. — (Dte-.) Abog. — Entonces cuántos sueldos tenía Ud. en la casa? —T.—Dos.—A.—Uno de cuánto? — T.—Uno de $100 el 1922 y $125 en 1923 por corresponsal y tenedor de libros. Después necesitaron un apoderado y me nombraron en unión del hermano Eduardo Alvarez, interesado en la casa. Ése no ganaba sueldo, el que ganaba ela yo.”
Después del demandante £ué llamado a declarar por la demandada el notario Crespo. El demandante se opuso a que declarara sobre las circunstancias en que el poder se liabía otorgado. La corte permitió la declaración, el deman-dante tomó excepción y el testigo dijo: “Ese poder se otorgó el día antes de embarcar Victoriano Alvarez para Estados Unidos a hacer compras. El vino a mi oficina y me dió instrucciones de que hiciera ese poder.” Luego de-claró que era también el abogado de la casa; que después de otorgado el poder se radicó por la casa una demanda en Dorado y hubo un pleito contra la casa, habiéndose entendido con Eduardo Alvarez. Siguió declarando, sin que el deman-dante se opusiera, que las instrucciones que le dió Alvarez son las que constan en la escritura, que el Sr. Sarria ganaría cien dólares por su trabajo, que las facultades que tiene el poder son las que ejercía Sarria en 1a. casa. Luego a repre-guntas del demandante contestó:
“T. — Según lo que yo veía el Sr. Sarria era el tenedor de libros, cobraba dinero y daba recibos, y llevaba el dinero al Banco. Eso es lo que yo veía hacerle antes del poder y luego también.
*******
“A Ud. dice que ‘si le confirieron el poder fué en virtud de que se embarcaba? — T.—Se embarcaba el representante de la casa.
*******
“ A. — Cómo es que si el Sr. Sarria realizaba todas esas series de íaeultades que se le dan en el poder antes de otorgarse el poder, por qué se le otorgó el poder entonces ? — T.—Porque no tenía personali-dad para representar la casa. Si estando embarcado Victoriano Alvarez surgía un pleito, ¿quién iba a representar la casa'?”
*914Llamado a declarar .el gestor Victoriano Alvarez, dijo, ■en resumen: que por recomendación del comanditario Pór-tela empleó a Sarria, que en abril tuvo que embarcarse y habiendo algunas cuentas retrasadas dijo: "Voy a darle un poder a ustedes dos para que si yo me embarco tengan poder para embargar; “entonces yo fui donde el Ledo. Crespo y le dije: ‘Vamos a hacerle un poder para que em-barguen. Eduardo Alvarez tiene $30 de sueldo y el 5 por ciento, y a Jorge Sarria se le van a pagar $100 por todos sus trabajos. Cuando se revocó el otro poder tuve que em-barcarme otra vez a comprar, y como el otro muchacho se había ido de la casa tuve que retirarle el poder porque no iba a dejar un individuo con un poder fuera de la casa, y entonces fue cuando él se quedó como apoderado. Estando yo ausente tuvieron que demandar a Amelio Miranda y quien vino a presentar la demanda fué Eduardo, y yo le dije a Eduardo: ‘¿Por qué Jorge no hace uso del poder?’ y él me dijo: . . ; que al entrar Sarria al servicio de la casa no se le asignó sueldo; que convino luego con él cuando le dió el poder en que ganaría cien dólares mensuales como empleado general de la casa; no ofreció pagarle ciento veinticinco el segundo año; que las obligaciones de Sarria eran: “Hacer todo que se le mandara. Como él era el que llevaba la contabilidad de la casa, hacía los cheques, hacía todos los trabajos; por ejemplo, los conocimientos los fir-maban todos los empleados y despachaban facturas. Lo único que no podían era embargar porque no tenían poder.”; antes del poder tenía facultades para firmar cheques; des-pués del poder continuó haciendo lo mismo que anterior-mente; lee un asiento del libro Diario que dice: “Gastos Generales a Varios. — A Eduardo Alvarez, le abonamos 12 meses de sueldo a $30.00, $360.00. — Manuel Rodríguez, le abonamos 12 meses de sueldo, a $40.00, $480.00. — Aurelio Rodríguez, le abonamos 12 meses de sueldo, a $35.00.— Jorge Sarria, le abonamos 11 meses de sueldo a $100,00, *915$1,100.”; que no es cierto lo que dijo Sarria acerca de que se opusiera al abono del sueldo como apoderado; que lo que ganaba Sarria eran cien pesos por todo; que jamás le amenazó; que el día que se fué arregló la cuenta y dijo que quedaba a deber un pico y que cuando se estableciera en Santurce lo iría mandando poco a poco; que Sarria nada le reclamó personalmente; que el primer requerimiento fué la carta de su abogado sobre el pleito; que los balances los bacía Sarria; que vió a éste escribir por dos años y conoce su letra y reconoce como suya la letra de cierto documento Ique le entregó Emilio E-odríguez, apoderado de Pórtela y que es el mismo sobre el cual se preguntó a Sarria. Se introdujo como prueba el documento. Se opuso el demandante, y la corte dijo:
“Juez. — Éste es un documento que la corte entiende que ba sido cortado; se ve que no es un corte natural del papel. La corte lo va a admitir condicionalmente a reserva de estudiar la cuestión en cuanto a la mutilación y resolverá oportunamente si lo va a admitir o no.”
Que Sarria no se quejó del sueldo que ganaba. A repre-guntas del demandante: que Sarria entró a servir en febrero del 22 y el poder se otorgó en abril siguiente; que los libros se trajeron a San Juan por razón de un fuego; que cuando se practicó el balance Sarria no le habló de su sueldo como apoderado, “él no habló nunca nada de eso, ni en la mente de él estaba eso. El sabía que él ganaba $100.” Insiste en lo mismo a preguntas del juez y termina así:
“J. — Cómo se le pagaba el sueldo? — T.—Lo iba tomando parcial-mente como él quería. Él llevaba también la caja y él mismo esta-ba autorizado para coger 'su sueldo y él mismo lo cogía y lo abonaba. Él podía hacer un cheque y decir: ‘éste es-mi sueldo.’ Yo voy a explicar lo que sucedió. Este señor vino a San Juan y se estableció con el cuñado; el cuñado le dió una comandita de $1,000.00, que él mismo le dió el cheque, se estableció en Santurce y parece que el negocio le fué mal, el cuñado parece que no le dió ayuda. Si no hubiera sucedido eso no me hubiera demandado.”
*916El otro dependiente, Eduardo Alvarez, a qnien también se le otorgó poder, declaró, en resnmen, como signe: qne sns obligaciones eran trabajar en la casa, entrando a las seis de la mañana y saliendo a las seis de la tarde; qne atendía al almacén y viajaba por la isla comprando y vendiendo; qne conoce a Sarria qne fné empleado a principios del 22; qne a Sarria le dieron poder, qne sns obligaciones antes y despnés del poder eran las mismas; qne Sarria le indicó qne lo poco qne ganaba escasamente le daba para sostenerse; que le dijo qne ganaba cien pesos; que una sola vez se presentó un caso de tener qne ir ante una corte y fné él qnien fné porque Sarria no quiso ir, dieiéndole “qne por lo qne él ganaba no quería asumir responsabilidades”; qne Sarria nunca se le quejó de que no le hubieran pagado como apode-íado de la firma; que es hermano de Victoriano Alvarez; que era interesado en la firma; que hoy no lo es.
El siguiente testigo fué Emilio Rodríguez, tenedor de libros de la casa Sucesores de José Martínez, de San Juan, a quien se encomendaron los libros de la demandada al traerlos a esta ciudad. Examina el mayor y dice que el úl-timo asiento de su página 189 es el de $1,200 que se refiere al sueldo que Sarria tenía en la firma; el año anterior se le había abonado la misma cantidad; que el asiento corres-ponde al del Diario que dice: “por 12 meses de sueldo a $100 mensuales”; que Sucesores de José Martínez y Pórtela eran comanditarios de la demandada; que él es apoderado de Pórtela; que conoce a Sarria, personalmente, y lo ha visto escribir y conoce su letra. Se le presenta el exhibit 8 y dijo:
“T- — E'ste papel me fné entregado juntamente con dos cartas más de mi poderdante Marcelino Pórtela a raíz de una carta que yo Je escribí dándole cuenta de que el Sr. Sarria había demandado a V. Alvarez & Co. y yo realmente no estaba bien enterado de lo que ha-bía sobre el asunto que él reclamaba $100.00 más, y entonces Marcelino me escribió contestando ...”
*917Se opuso el demandante. Siguió declarando el testigo que el documento estaba exactamente en el mismo estado en que lo recibió por correo acompañado de una carta de Pór-tela. El demandado trató de introducir la carta también como prueba y tuvo lugar un incidente que terminó así:
“Juez. — El objeto de presentar esa carta es de probar o estable-cer en qué forma el testigo vino a tener en su posesión la carta esa que él ha identificado como del Sr. Sarria. 'Solamente con ese ob-jeto? — Ddo.—Nada más. — Juez.—La corte solamente podría admitir esa carta a ese fin. — Dte.—Nosotros admitimos que la recibió del Sr. Pórtela. Que el Exhibit 8 declara el testigo que lo recibió del Sr. Pórtela y nosotros no negamos que lo haya recibido del Sr. Pórtela. —Ddo.—Y que lo recibió después de octubre 30 de 1924? — Dte.— Lo acepto.”
Repite el testigo que no tiene duda alguna de que la letra del documento es de Sarria. El documento en cuestión que ya había sido admitido por la corte en las condiciones que conocemos, dice:
“Como verás por el balance de número mi cuenta aparece de-biendo además $285.96 en febrero 28, 1923, y creo conveniente expli-carte la causa. — Pues bien: Un mes de sueldo que dejó de abonarme Victoriano, para que ‘Ga’stos Generales’ no apareciera muy cargada en balance; o sea: $100.00 que se dejaron de llevar a mi haber. Y $185.96 restantes, que corresponden a varios anticipos que me hizo Victoriano cuando vino a Areeibo para facilitarme los medios del traslado desde San Juan, y para los gastos preliminares al llegar a Areeibo. Quiere decir que lo único que yo estoy debiendo, es $185.96, que estoy haciendo todo lo posible en economías por sal-darlo, lo cual espero poder hacer lo más pronto posible. — Te hago todas estas aclaraciones porque no quiero que te pudieras imaginar que fueran gastos excesivos de mi parte; pues tú sabes que yo sé te-ner control en todos mis actos.”
Sigue el testigo declarando con respecto al saldo deudor que arrojan los libros contra Sarria, a los efectos de probar la contrademanda.
Declaró, por último, por la demandada, el testigo Manuel Rodríguez, empleado de la demandada desde su fundación; *918conoce a Sarria; que las obligaciones de Sarria antes y despnés del poder fueron las mismas; que comentó con él varias veces la cuestión de sueldos y que Sarria se lamentaba de qué ganaba casi igual que el testigo; que nunca le dijo que ganara más de cien dólares mensuales. Refiriéndose a cierto incidente ocurrido según él por la mañana en una esquina del salón de la corte, expresó:
“T. — El Si\ Sarria me dijo que yo era un servil de V. Álvarez & Co.; que mi hermano se encontraba actualmente empleado en la casa de Vila & Co. siendo uno de los socios el Sr. Marcelino Pór-tela que era comanditario de la casa de V. Álvarez & Co., y en tono de amenaza me dijo que escribiría para que dejasen cesante a mi her-mano en dicha casa si yo declaraba en contra de él, y yo le dije que yo venía 'solamente a declarar la verdad del caso y que no estaría de parte del demandante ni del demandado sino que declararía la ver-dad.”
La prueba documental de la demandada consistió en sus libros de comercio, en la escritura de su constitución, en treinta y seis cheques expedidos a favor de diferentes per-sonas y firmados “Y. Alvarez & Co. por J. Sarria”, de los cuales cuatro corresponden a febrero, 1922, siete a mayo, 1922, y cinco a principios de abril, 1922, antes del día 5, en el exhibit 8 anteriormente transcrito, en otra carta a Pórtela enviándole un cheque y un balance firmado; “V. Alvarez & Co., por Jorge Sarria” que tiene al pie una nota personal firmada: “Jorge”, y en el balance de números correspondiente a diciembre 31, 1922.
Como prueba de rebuttal declaró otra vez el demandante, en resumen, así: que no es cierto lo que dijo el testigo Manuel Rodríguez que él le había dicho; que él no trajo los libros de la casa a San Juan, que los trajo el gestor: que el balance de 3923 lo hizo a.sus espaldas, en San Juan, Emilio Rodríguez; que desempeñó el puesto de apoderado porque le ofrecieron cien pesos por el cargo; que se los ofreció Victoriano Alvarez; que si no,'no hubiera asumido nuevas responsabilidades gratuitamente. Con respecto a lo dicho *919por Eduardo Alvarez de haberse negado a presentar la de-manda contra Aurelio Miranda de Dorado, contestó:
“T. — No, señor, él quería que yo presentara la demanda de embargo y como yo tenía otras cosas que hacer y él era perezoso le exigí que fuera él, y además que yo tenía entendido que un apode-rado no estaba facultado por la ley para presentar demandas de embargo. 5 ’
Su declaración terminó así:
“Ote. — A.—Aquí se ha dicho por los testigos, y especialmente por el Sr. Victoriano Alvarez, que Ud. es en deber determinada canti-dad a la firma V. Alvarez & Co. que Ud. demanda. Ud. debe a elsa casa alguna cantidad de dinero? — T.—No, señor. — A.—Por algún con-cepto debe Ud. algo? — T.—Por ningún concepto. — A.—Por qué dice usted que no debe nada? — T.—Realmente no debo nada. — A.—Liqui-daron Uds. todas sus cuentas al terminar? — T.—Como es costumbre en el comercio, el gestor me dijo: (si queda un balance en contra tuya se te abonará’, pero como ellos tenían los libros yo no puedo preci-sar. — Ddo.—A.—Ud. tiene alguna con'stancia por escrito del ofreci-miento que le hizo el Sr. gestor Victoriano Alvarez sobre que le daba un sueldo de $100 mensuales como apoderado? — T.—Como apoderado no. — Juez.—Ud. declaró hace un momento que al retirarse Ud. de la casa el gestor señor Alvarez le hizo unas manifestaciones en cuanto al balance, en cuanto a lo que aparecía. Repítame eso. — T.—Vo le pregunté ¿y ese dinero de mi sueldo del cargo de apoderado? y dijo: Eso se arreglará cuando vayamo's a San Juan. Si algún saldo queda en contra o a favor tuyo se arreglará.”
Tal fué, en extracto, la prueba practicada durante el juicio. Conocemos la sentencia dictada por la corte.
El juez de distrito, en su opinión y en la sentencia, estimó que la escritura de poder era clara en cuanto a la fijación de sueldo para Sarria como apoderado y sobre esa base decidió el caso, en cuanto a este extremo.
Declaramos que, si bien toda la prueba que en el juicio se admitió tendente a desvirtuar o cambiar los términos de la escritura de podér, era inadmisible, la decisión, de acuerdo con la escritura de poder, es correcta, y no hay en ella los errores que por la parte demandada y apelante se señalan.
*920Precisa tener en cnenta el artículo 25 de la Ley de Evi-dencia, importantísimo en este caso. El texto legal es este:
“Artículo 25. Cuando las condiciones de un convenio se .hayan consignado por las partes en un documento, se considerará que con-tiene éste todas dichas condiciones, por lo que no cabrá entre las par-tes y su's representantes o sucesores en interés, evidencia alguna de las condiciones del convenio, fuera de lo contenido en el documento, excepto en los siguientes casos:
“1. Cuando una equivocación o imperfección en el documento fuere alegado en el litigio.
“2. Cuando la validez del convenio constituyere el hecho con-trovertido.
“Pero este artículo no excluye otra evidencia de circunstancias bajo las cuales fuere hecho el convenio, o con las cuales 'se relacio-nare, según lo definido en el artículo veinte y ocho o para explicar una ambigüedad extrínseca, o probar ilegalidad o fraude. La pala-bra ‘convenio’ incluye escrituras y testamentos, así como contratos entre las partes.”
Nótase en este pleito que no se ha hecho alegación alguna de error o imperfección en el documento, ni se ha suscitado la cuestión de validez o nulidad del convenio, ni hay ambi-güedad externa o extrínseca, ni aparece la alegación de ilegalidad o fraude. T nótase asimismo que la ley ha com-prendido en la palabra “convenio” no sólo el verdadero contrato, sino también los actos jurídicos, como el testamento.
El artículo de que tratamos, encarna el principio de la regla del “parol evidence,” regla que más que de puro propósito procesal, es de fundamental principio de respeto a la convención escrita.
En este caso, en la escritura de poder o mandato aparecen las frases que antes se han copiado:
“Así lo otorga, ajates haciendo constar que el Sr. Sarria deven-gará por honorario's la suma de cien dólares mensuales, por sus ser-vicios como tal apoderado.”
Los conceptos son perfectamente claros; y por ellos la mercantil otorgante, expresando los servicios que ha de *921prestar el apoderado, se obliga a remunerarlos, en nna can-tidad mensual, cierta y determinada.
Esta declaración techa por la mercantil otorgante del poder, tiene, de acuerdo con el párrafo segundo del artículo 1186 del Código Civil, una fuerza obligatoria entre ella y Sarria al aceptar éste el mandato; y esa misma fuerza, con la importantísima de hacerla una presunción concluyente, se la da el número 2o. del artículo 101 de la Ley de Evidencia. En este artículo 101 que acabamos de citar, existe una regla de suma importancia para la prueba en el caso y para la decisión. El número 3o. dice'así:
“Siempre que una de las partes hubiere, por su propia declara-ción, acto u omisión, inducido intencional o deliberadamente a otra de las partes, a creer en la verdad de una cosa y obrar en esa creen-cia, no se podrá en ningún litigio a que diera lugar dicha declara-ción, acto u omisión, permitir a aquélla que la refute.”
Y si la demandada hizo la declaración que antes se copia, y el demandante actuó de acuerdo con ella, no hay para la primera, posibilidad legal de refutar su declaración, que causó u originó un estado de derecho entre ella y Sarria.
Base fundamental del artículo 25, de la Ley de Evidencia, es la presunción de que en el convenio consignado en un docu-mento se han incluido, se han fundido todos los propósitos y todas las negociaciones previas, y que las partes han dado cuerpo en ese documento a todo cuanto quisieron y preten-dieron al poner en contacto sus voluntades. Y sobre esa base se estableció la regla de que lo consignado en el con-venio escrito es la verdad, y toda la verdad; regla que como se ve en el artículo y en la copiosísima jurisprudencia en la materia, tiene sus naturales y ligeras excepciones. Pero, en general, se prohibe la admisión de prueba para variar, en-mendar o contradecir lo que una vez fue escrito por acuerdo de las partes, en los casos de acción fundada en aquel docu-mento, y entre las mismas partes que lo suscribieron, o sus causahabientes. Véase, a este propósito Chamberlayne’s *922Modern Evidence, tomo 5, pág. 4906, y siguientes concor-dantes.
Esta regla se baila en vigor en Puerto Rico, según se ha declarado por la Corte Suprema de los Estados Unidos en el caso Veve v. Sánchez, 236 U. S. Reports, 234, donde se dijo:
"La í'egla prohibiendo que por evidencia oral se varíen los con-tratos escritos no se halla confinada a la ley común, y efetaba en vigor en Puerto Rico cuando se hizo este contrato.”
Y en el caso Cabrera v. American Colonial Bank, 214 U. S. Reports, 224, la misma corte dijo así:
"Las disposiciones del Código Civil español vigente en Puerto Rico hasta 1902, en el sentido de que las obligaciones de un contrato deben ser cumplidas de acuerdo con 'sus términos, y de que no se puede presentar prueba para variarlas, son prácticamente iguales a los principios de la ley común, y están sujetas a análogas bien conoci-das excepciones.”
En este caso tenemos un contrato de mandato, que puede ser aceptado por el mandatario tácitamente, y por actos posteriores a la concesión de representación y facultades que hizo el mandante, de acuerdo con el artículo 1612 del Código Civil, ya que no puede concebirse que los actos de ejecución del mandato sean de otra clase que posteriores a éste. El man-dato de que se trata se halla expresamente retribuido; y la retribución no se ha hecho, en la realidad práctica.
La sentencia dictada en el caso, de acuerdo con estos prin-cipios, se ajusta a la ley, y a la prueba admisible, y aceptable en este pleito.
En cuanto a la sentencia sobre la reconvención, es evi-dente que el juez de distrito no dió crédito a la prueba que sobre ella presentó el demandante reconvenido; y no hay nada que nos induzca a creer que en ello hubo grave error, ni error alguno, ni que el juez procediera influido por pasión, prejuicio o parcialidad. No encontramos que en este parti-*923cnlar se liayan cometido los errores imputados por el de-mandante y apelante.

Por las razones apuntadas debe confirmarse, en su tota-lidad, la sentencia apelada.

El Juez Asociado Sr. del Toro, y Asociado Sr. Hutchison, disintieron.